DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application’s status as a 371 of applications PCT/US2019/056713 and PCT/US2019025713 and corresponding priority to provisional patent applications 62/902,950 and 62/746,997 is acknowledged.

Status of the Claims
Claims 1-84 are currently pending and have been considered below. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/21/2020, 8/21/2020, 8/21/2020, 1/25/2021, 1/28/2021, 5/4/2021, 7/7/2021, and 11/16/2021 are in accordance with the provisions of 37 CFR 1.97 and are considered by the Examiner. 

Claim Objections
Claims 20-22 and 24 are objected to because of the following informalities: Claim 20 recites “using a processor to examining the first database data” in limitation (g), which should be amended to “using a processor to examine the first database data” (or equivalent) for increased grammatical clarity. Claims 21-22 and 24 are also objected to on this basis because they inherit the objectionable language due to their dependence on claim 20. Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/657,804 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘804 recite a slightly more specific version of the claims of ‘451. That is, independent claim 1 of ‘804 includes each and every limitation of that of ‘451, while merely additionally reciting “storing a plurality of micro-service programs;” and “wherein an orchestration manager is operatively connected to one or more micro-service programs to receive status messages from micro-service programs and initiate a respective micro-service program when prerequisites of that respective micro-service program are satisfied;” step (b) including “the storing including identifying one or more of a document type or source of the clinical records, the storing further including extracting data from the clinical records using a machine learning algorithm (MLA), deep learning algorithm (DLA), or neural network (NN), wherein the MLA, DLA, or NN is selected from among a plurality of MLAs, DLAs, and/or NNs based upon the identified one or more of the document type or source of the clinical records;” and step (c) specifying that genomic sequencing data includes “DNA and whole-transciptome RNA genomic sequencing data.” Each of the listed dependent claims are identical in each copending application. Because a species can anticipate a genus (i.e. a more specific claim with all the features of the more generic claim can anticipate the generic claim), the ‘804 application is considered to anticipate the ‘451 application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-41, 47, 50-59, 67, 70-71, and 78-84 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites “wherein the sequencing is conducted using the xT gene panel.” There is insufficient antecedent basis for this limitation in the claim because there is no previous introduction of an xT gene panel or the particular genes that it includes. For purposes of examination, Examiner interprets “the xT gene panel” as “an xT gene panel” newly introduced by the claim, and being related to any of the genes listed in Figs. 27a-44. Claims 28-29 and 70-71 are also rejected on this basis because they inherit the indefinite language due to their dependence on claim 27. 
Claims 29 and 30 introduce “the xF gene panel” and “the xE gene panel,” respectively. There is insufficient antecedent basis for these limitations in each claim, similar to claim 27 above. For purposes of examination, Examiner interprets “the xF gene panel” and “the xE gene panel” as “an xF gene panel” and “an xE gene panel” newly introduced by each claim, and being related to any of the genes listed in the figures. Claim 31 is also rejected on this basis because it inherits the indefinite language due to its dependence on claim 30.
Claims 32-41 and 84 each recite “wherein sequencing is done on the ____ gene,” with a different particular gene recited in each claim. There is insufficient antecedent basis for each of these genes in each claim, because there is no previous introduction of any particular genes and it is unclear if sequencing must be performed on a ___ gene of a particular cell type, of a particular cell, of a particular patient, or if sequencing in general may be performed relating to any particular cell’s, sample’s, or person’s ___ gene. For purposes of examination, Examiner interprets each instance of “the ____ gene” as indicating “a ___ gene” of a given patient’s cancerous and normal cells as introduced in limitation (c) of claim 1. 
Claim 47 is directed to “the system of claim 2” with the further limitation of “wherein at least one of the micro-services is a variant annotation service. Claim 2 is not a system-type claim, and is instead directed to “the method of claim 1” with further limitations. Accordingly, claim 47 is indefinite because of the discrepancy in its dependency. For purposes of examination, Examiner interprets this claim as being dependent on the system of claim 2. 
Claim 50 recites the limitation "the data vault database" in line 1. There is insufficient antecedent basis for this limitation in the claim, because there is no previous “data vault database” recited in this claim or its parent claim 1. For purposes of examination, Examiner interprets “the data vault database” as any of the three databases introduced in parent claim 1. Claims 51-59 are also rejected on this basis because they inherit the indefinite language due to their dependence on claim 50. 
Claim 67 recites “distinguishing a population of immune cells (dependent: TMG-high / TMB-low).” From the construction of this claim, it is unclear how the subject matter in parentheses is specifically limiting the claim. The only reference to “TMG-high / TMB-low” in the specification is in para. [0062], which repeats the same confusing language recited in claim 67. Para. [00352] discloses immune cell populations being differentially represented in composition of TMB-high tumors and TMB-low tumors, but this still does not explain the meaning of “dependent: TMG-high / TMB-low” with respect to distinguishing a population of immune cells. For purposes of examination, Examiner will interpret this claim as indicating a step of distinguishing a population of immune cells in any capacity related to TMB or TMB levels. 
Claim 78 recites “the cancer cells” and “the non-cancer cells.” There is insufficient antecedent basis for these limitations in the claim because there is no previous introduction of “cancer cells” and “non-cancer cells,” merely “cancerous cells” and “normal cells” in parent claim 1. For purposes of examination, Examiner interprets “the cancer cells” and “the non-cancer cells” of this claim as respectively referencing the “cancerous cells” and the “normal cells” introduced in parent claim 1. 
Claim 79 recites “wherein the cancerous cells are cell free DNA from blood.” It is unclear how cancerous cells could be cell free DNA, rendering the claim indefinite. For purposes of examination, Examiner interprets this claim as indicating that the cancerous cells can be blood cells. 
Claims 80-83 each recite “the cancer cells.” There is insufficient antecedent basis for these limitations in each claim because there is no previous introduction of “cancer cells,” merely “cancerous cells” in parent claim 1. For purposes of examination, Examiner interprets “the cancer cells” of each claim as referencing the “cancerous cells” introduced in parent claim 1. 

Claim Eligibility - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-84 are patent eligible. When considered as a whole using the 2-step framework outlined by the 2019 PEG and MPEP 2106, each of the claims satisfy Step 1 because they are directed to methods (i.e. processes). When examining these claims under Step 2A – Prong 1, independent claims 1 and 20 are not found to recite any of the judicial exceptions enumerated in the 2019 PEG. For instance, none of the instant claims recite any mathematical relationships, formulas, or calculations. Further, none of these claims recite a mental process because they steps are not practically performable in the human mind. Finally, none of the claims recite certain methods of organizing human activity such as fundamental economic practices or managing interactions between people. Claim 1 is instead directed to methods for storing and structuring clinical and genomic sequencing patient data for specific application programs, while claim 20 is directed to method for obtaining and growing patient tumor samples and applying different treatments to determine and store treatment efficacies in a clinical database such that optimal treatments can be identified for specific cancer patients. Even if some of the steps could be construed as falling into one of the abstract idea groupings, the extensive combination of additional elements are meaningful to the claim and would provide integration into a practical application such that the claims would not be directed to an abstract idea. Thus, independent claims 1 and 20 are eligible because they do not recite and are not directed to a judicial exception, as are claims 2-19 and 21-84 depending therefrom. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 20030143572 A1) in view of Kornblith (US 20010051353 A1) and Ronk (Reference U on the accompanying PTO-892).
Claim 20
Lu teaches a method for conducting genomic sequencing, the method comprising the steps of: 
for each of a plurality of patients that have cancerous cells and that receive cancer treatment: 
(a) obtaining clinical records data in original forms where the clinical records data includes cancer state information, treatment types and treatment efficacy information; (b) storing the clinical records data in a  (Lu [0010], [0025], claim 1, noting a computerized system that includes a database of clinical information obtained from clinical trials or studies and that relates patient information like cancerous condition, anti-cancer treatment type, and treatment efficacy); 
 (c) obtaining a tumor specimen from the patient (Lu [0035], noting a patient’s tumor tissue can be obtained and analyzed); 



(g) using a processor to examining the first database data including  (Lu [0047], [0051], noting the stored clinical data is analyzed to identify an optimum treatment for a particular patient).  
In summary, Lu teaches a system including a database that stores associations between patients with a particular cancerous condition, various anticancer drug treatments, and the resulting efficacy of the treatments. The system further contemplates integrating genotyping results from analysis of a sample of a particular patient’s tumor tissue to further enhance the personalization of recommended treatments (Lu [0015], [0021]). However, Lu fails to explicitly disclose that the clinical information is stored in a semi-structured database, as well as growing the obtained tumor specimen into a plurality of tissue organoids, treating each tissue organoid with an organoid specific treatment, and collecting and storing organoid treatment efficacy information in the first database. 
However, Kornblith teaches a method by which a patient tumor specimen may be obtained (Kornblith [0036]), grown into a plurality of organoids (Kornblith [0036]-[0038]), treated with different treatments (Kornblith [0017], [0031]), and evaluated for treatment efficacy (Kornblith [0029], [0050]) with integration of such efficacy information into a computerized database (Kornblith [0021], [0124]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Lu to include the tumor growing and treatment efficacy analysis steps of Kornblith in order to integrate additional patient-tailored methods of assessing the therapeutic potential and efficacy of chemotherapeutic agents for an individual patient’s own specimen prior to actual treatment of that patient (as suggested by Kornblith [0008]). 
Further, though the combination fails to explicitly disclose whether the database is structured, semi-structured, or unstructured, Ronk shows that these are the three types of informatics data that can be stored, and that semi-structured data has advantages such as easing of space requirements, data analysis, and computation (Ronk Pg 1). It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to specify that the database of the combination is a semi-structured database because it is a known type of database that offers advantages such as ease of data analysis and low space requirements. 
Claim 22
Lu in view of Kornblith and Ronk teaches the method of claim 20, and the combination further teaches the steps of using a genomic sequencer to generate genomic sequencing data for each of the patients and the patient's cancerous cells and storing the sequencing data in the first database, the step of examining the first database data including examining each of the organoid treatment efficacy data, the genomic sequencing data and the clinical record data to identify at least one optimal treatment for a specific cancer patient (Lu Figs. 2 & 4, [0025], [0047], noting a patient specimen is genetically sequenced and integrated with the other clinical data in the database to determine an optimum treatment for the particular patient).  
Claim 24
Lu in view of Kornblith and Ronk teaches the method of claim 22, and the combination further teaches wherein the sequencing data include RNA sequencing data (Lu Fig. 2, [0021],j [0035]).  

Subject Matter Free from Prior Art
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to expressly teach or suggest, either alone or in combination, each and every feature of claims 1 and 21. In particular, the prior art fails to teach shaping at least a subset of the first database data to generate system structured data including clinical record data and sequencing data wherein the system structured data is optimized for searching; storing the system structured data in a second database; for each user application program, selecting the application specific subset of data from the second database and storing the application specific subset of data in a structure optimized for application program interfacing in a third database; particularly in combination with performing genetic sequencing operations as in claim 1 and performing tumor growth and treatment efficacy testing as in claim 21. The closest identified prior art includes:
Gupta et al. (US 20190006048 A1), disclosing computerized methods of determining if a patient will respond to a variety of cancer drugs, including through use of next-generation genomic sequencing;
Madhavan et al. (US 20140330583 A1), disclosing a computerized platform that enables clinical research activities by integrating patient characteristics and clinical outcome data with patient genomic data (including next-generation genomic sequencing);
Schoenberg et al. (US 20050125256 A1), disclosing a system that receives patient data from various sources and displays selected subsets of such information for use by members of a medical team;
Wasserman et al. (US 20120310899 A1), disclosing conduits for gathering a customized subset of data from various data sources as required by a particular software application associated with the conduit;
Kurek et al. (US 20190214145 A1), disclosing methods for building a database of clinical profiles for comparison with a particular patient’s profile to determine optimum treatment regimes. 
Though many aspects of claims 1 and 21 are disclosed in the prior art, it would not have been obvious to one of ordinary skill in the art to combine the disparate features into the invention of the instant claims. Further, the prior art fails to provide teaching of the particular combination of limitations noted above. Accordingly, the prior art, either alone or in combination, does not disclose or render obvious all the features of claims 1 and 21 and they are found to recite subject matter that distinguishes over the prior art, as are claims 2-19, 23, and 25-84 depending therefrom. 

Claims 21, 23, 25-26, 42-46, 48-49, 60-66, and 72-77 are objected to as being dependent upon a rejected base claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679. The examiner can normally be reached M-F 8:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN A HRANEK/             Examiner, Art Unit 3626